7 N.Y.3d 861 (2006)
MANUFACTURER'S & TRADERS TRUST COMPANY, Named in the Relevant Escrow Agreements as MANUFACTURER'S & TRADERS BANK, Plaintiff,
v.
RELIANCE INSURANCE COMPANY et al., Defendants,
O'BRIEN & GERE TECHNICAL SERVICES, INC., et al., Appellants, and
FRU-CON/FLUOR DANIEL JOINT VENTURE, Respondent.
Court of Appeals of New York.
Submitted July 24, 2006.
Decided October 24, 2006.
Judge PIGOTT taking no part.
Motion by Cives Corporation et al. for leave to appeal granted. Motion by O'Brien & Gere Technical Services, Inc. for leave to appeal granted.